COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Samuel J. Burleson v. Texas Department of Criminal Justice, et al

Appellate case number:     01-17-00565-CV

Trial court case number: 1728162

Trial court:               12th District Court of Walker County

         Although the court reporter filed an info sheet stating that no reporter’s record was taken,
the clerk’s record has yet to be filed due to nonpayment. Appellant has filed a statement of inability
to pay costs on appeal and an additional affidavit complying with the requirements for inmate
litigation under Chapter 14 of the Civil Practice and Remedies Code. Upon due consideration of
appellant’s statement of inability to pay costs on appeal, the Clerk of this Court is ORDERED to
deem appellant indigent and allowed to proceed on appeal without advance payment of costs.

       Accordingly, we ORDER the district clerk to file the clerk’s record, with a copy to
appellant, at no cost to appellant within 20 days of the date of this Order.

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually


Date: August 23, 2018